Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
Claims 4-5 and 7 are pending in this application.
In the claim amendment filed on May 22, 2020, new claim 7 depended from claim 4. In the Requirement for Restriction mailed out on June 11, 2021, claims 4 and 6-7 were restricted out as being Group 1, and claim 7 was established as reciting different species of Src/c-Abl pathway inhibitor.
In the claim amendment filed on February 4, 2022, claim 7 was amended to recite an independent claim as follows: 
    PNG
    media_image1.png
    467
    582
    media_image1.png
    Greyscale
.
In the FINAL office action dated February 10, 2022, the Examiner indicated the following: 
    PNG
    media_image2.png
    317
    605
    media_image2.png
    Greyscale
.
Therefore, claims 5 and 7 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim, there being no allowable generic or linking claim. Claim 4 is examined on the merits in this office action.
 
Maintained Rejections
35 U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 4 remains/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (US 2016/0082015, cited in the previous office action).
10.	Rubin reference teaches method for promoting neuron survival and for treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) and Spinal muscular atrophy (SMA) (see abstract). Rubin reference teaches administering HGK inhibitors (see Table 1). Table 1 includes bosutinib, dasatinib and sunitinib (see bottom of Table 1). The compounds listed in Table 1 are limited number of compounds. Since the Rubin reference teaches the method of administering the same compound, i.e., bosutinib, the bosutinib would inherently have the same function of being a Src/c-Abl pathway inhibitor. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since Rubin reference teaches administering the elected species, bosutinib, to treat ALS, the reference anticipates instant claim 4.

11.	Claim 4 remain/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussa (US 2015/0087653, cited in the previous office action).
12.	Moussa reference teaches a method of treating amyotrophic lateral sclerosis or frontotemporal dementia in a subject, the method comprising administering for example, a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof (see paragraph [0096]), meeting the imitation of instant claim 4. Since the Moussa reference teaches the method of administering the same compound, i.e., bosutinib, the bosutinib would inherently have the same function of being a Src/c-Abl pathway inhibitor. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since Moussa reference teaches administering the elected species, bosutinib, to treat ALS, the reference anticipates instant claim 4.

Response to Applicant’s Arguments
13.	Applicant argues that “Claim 4 is directed to a method for treating amyotrophic lateral sclerosis (ALS), which method comprises administering an effective amount of a Src/c-Abl pathway inhibitor to a subject in need of the treatment, wherein the Src/c-Abl pathway inhibitor is bosutinib. Rubin and Moussa do not disclose the administration of an effective amount of a Src/c-Abl pathway inhibitor to a subject to treat ALS in the subject.”
14.	Applicant’s arguments have been fully considered but are not found persuasive. Both Rubin and Moussa references explicitly teach methods of treating ALS. Rubin reference teaches the treatment of neurodegenerative disorders such as ALS and spinal muscular atrophy (SMA), by administering limited number of compounds, which include bosutinib (see bottom of Table 1). Therefore, the Rubin reference anticipates the treatment of ALS by administering bosutinib to the ALS patients. Moussa reference also teaches a method of treating ALS or frontotemporal dementia in a subject, the method comprising administering for example, a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof (see paragraph [0096]). Moussa reference explicitly teaches a method of treating ALS by administering nilotinib, bosutinib, and a combination thereof: 
    PNG
    media_image3.png
    452
    464
    media_image3.png
    Greyscale
.
	As indicated in the rejection above, both Rubin and the Moussa references teach the method of administering the same compound, i.e., bosutinib, the bosutinib would inherently have the same function of being a Src/c-Abl pathway inhibitor. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
	Since both Rubin and Moussa references teach the same patient population and the same compound being administered, i.e., ALS patients and bosutinib, the Rubin and Moussa references anticipate instant claim 4. Therefore, the rejections above are deemed to be proper and is maintained herein.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654